DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. In response to the applicant’s argued which filed on 01/31/2022, pages 3-13.
Applicant argued and repeated from previously 10/06/2021 that, WU does NOT teach or suggest “mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode” as recited in claim 1.
Examiner was not persuaded by Applicant’ argument. Claim limitations do not provide the step or structure of  mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode which was clearly as claimed that recites a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode; and with a predetermined mapping mode; and transmitting the predetermined mapping mode to a User Equipment (UE), and transmitting the control information to the UE on the at least one RB occupied by the control resource set” as recited in claim 1, and applicant point out the prior art to teaching the claim limitation, and does not define or further limit either of those terms. Applicant’ specification also does not provide an explicit definition for either a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode to perform a control information transmission method. The Examiner found the prior art discloses a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode based on the feature of mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode disclosed by performing of the DMRS sequence is configured to indicate a position relation between a synchronization signal block to which the NR-PBCH belongs and a system frame where the SS block is located; and transmitting the DMRS sequence of the NR-PBCH to a terminal, and the NR-PSS is further mapped to 3 subcarriers and 4 subcarriers, respectively on two subcarrier resources that are on both sides of these subcarrier resources and are adjacent to these subcarrier resources”); and transmitting the predetermined mapping mode to a User Equipment (UE) (See Abstract, Fig. 13,  and par [0004, 0097-0099] “ a terminal 1300 that received the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE”), and transmitting the control information to the UE on the at least one RB occupied by the control resource set (par [0099, 0113, 0116]); and transmitting the control information to the UE on the at least one RB occupied by the control resource set based on the feature of the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE (See par [0099, 0113, 0116]).
Thus, the prior art teaches a mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode; and transmitting the control information to the UE on 
 Therefore, Applicant’s argument fails to explain persuasively why the claimed would not include the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 13-14, 23, 34 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WU et al. (US Pub No. 2020/0213051).
Claim 1, WU discloses a control information transmission method, comprising: mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in accordance with a predetermined mapping mode (See Abstract, and par [0004] “mapping a control resource set for transmitting control information to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block in which the NR-PBCH belongs and a system frame where the SS block is located; and transmitting the DMRS sequence of the NR-PBCH to a terminal, and the NR-PSS is further mapped to 3 subcarriers and 4 subcarriers, respectively on two subcarrier resources that are on both sides of these subcarrier resources and are adjacent to these subcarrier resources”); and transmitting the predetermined mapping mode to a User Equipment (UE) (See Fig. 13,  and par [0097-0099] “ a terminal 1300 that received the mapping mode where the DMRS sequence is configured to indicate a position relation between a synchronization signal block (SS block) to which the NR-PBCH belongs and a system frame where the SS block is located; and transmit the DMRS sequence of the NR-PBCH to a terminal UE”), and transmitting the control information to the UE on the at least one RB occupied by the control resource set (par [0099, 0113, 0116]).
Claim 11, 23, WU further discloses the control information transmission method according to claim 1, further comprising: transmitting a multiplexing mode of the control resource set and the SS block to the UE, wherein the multiplexing mode comprises time-division multiplexing or frequency-division multiplexing; and wherein the transmitting the multiplexing mode of the control resource set and the SS block to the UE comprises: transmitting the multiplexing mode of the control resource set and the SS block to the UE through semi-static indication (par [0053-0056, 0099-0101]).
Claim 13, 25, WU discloses a control information detection method, comprising: receiving a predetermined mapping mode from a network device (See Abstract, and par [0004]), the predetermined mapping mode being a mapping mode in which a control resource set for transmitting control information is mapped by the network device to at least one Resource Block (RB) adjacent to an RB occupied by a Synchronization Signal (SS) block  (par [0097-0099, 0113-0115]); and detecting the control 
Claim 14, WU further discloses the control information detection method according to claim 13, wherein the at least one RB adjacent to the RB occupied by the SS block comprises at least one RB adjacent to an RB occupied by a Primary Synchronization Signal (PSS) in the SS block and at least one RB adjacent to an RB occupied by a Physical Broadcast Channel (PBCH) in the SS block (par [0097-0098, 0123-0126]).
Claim 34, WU further discloses a User Equipment (UE), comprising a transceiver configured to realize the control information detection method according to claim 13 (par [0097, 0106]).
Allowable Subject Matter
Claims 2-4, 6-8, 10, 15-16, 18-20, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

/PHUOC H DOAN/Primary Examiner, Art Unit 2646